Exhibit (a)(5)(xiii) 6190 Agronomy Road, 6th Floor Tel: 604-677-6905 Vancouver, B.C. Fax: 604-677-6915 V6T 1Z3 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME ANNOUNCES NEXT STEPS FOR GED-APC ASSET AND TRANSITION OF DR. CHARLES FISHER TO CONSULTING ROLE Vancouver, Canada, September 25, 2009 Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today announced the decision that future development and commercialization of its GED-aPC technology, currently held in a subsidiary company, will be funded externally from Cardiome.In support of the transition of the GED-aPC program, Dr. Charles Fisher, Chief Medical Officer and Executive Vice President, Clinical & Regulatory Affairs, will assume an advisory role as a consultant to Cardiome, effective October 1, 2009.It is expected that the GED-aPC subsidiary will seek external capital to fund future activities.Cardiome may choose to co-invest in the venture to maintain its equity interest. “We want to thank Dr. Fisher for the pivotal role he has played at Cardiome during his tenure, and we look forward to him continuing to support our programs and partners as a consultant, along with being integral to our strategy around GED-aPC,” stated Doug Janzen, President and Chief Executive Officer of Cardiome.“We continue to believe that GED-aPC has the potential to be effective in treating a variety of diseases, and next steps for the program will be focused on finding external investors and/or partners to assist in future development of the asset.We believe that bringing other sources of capital and expertise into this collaboration will be the best thing for the program and our shareholders.” “I have had the privilege over the past five years of working with an incredibly talented and dedicated team at Cardiome, and I am proud of the role I have played in the development of the group.I look forward to continuing to support Cardiome and our partners Merck and Astellas in my role as a consultant,” stated Dr. Fisher.“I have extensive experience with the GED-aPC program, and Cardiome and I have confidence that a business can be built and capital can be raised to allow this asset to reach its full potential.” In November 2007, Cardiome initiated subject dosing in a Phase 1 study of GED-aPC, and successfully completed multiple cohorts.Cardiome has determined that no further cohorts will be conducted, and enrollment in this trial is complete.The single-blinded, placebo-controlled, dose-ranging study measured the safety, tolerability, pharmacokinetics and pharmacodynamics of GED-aPC in 48 healthy subjects, with each subject receiving a 15-minute loading dose at the start of a 24-hour continuous intravenous infusion of GED-aPC.Results from this study are expected to be released by the end of 2009. GED-aPC is an engineered analog of recombinant human activated Protein C (aPC) with enhanced cytoprotective, anti-inflammatory, anti-thrombotic and strong binding to endothelial protein C receptor properties, and has broad potential across multiple indications.Cardiome acquired exclusive worldwide rights for GED-aPC for all indications in April 2007. About Cardiome Pharma Corp.
